MERRILL, Circuit Judge,
concurring:
I concur in Judge Smith’s opinion but would like to add a comment on Judge Boochever’s reference to Heiden v. United States, 353 F.2d 53 (9th Cir.1965), in his dissent.
In Heiden we made it clear that under Rule 11, we wish the District Court in taking a guilty plea to place the colloquy between court and pleader on the record in order to establish beyond question that the plea was intelligently entered and thereby eliminate all need for later litigation of that question. (For the same reason we might wish the colloquy between court and defendant in the case of a waiver of right to counsel to be placed on the record. As Judge Smith points out, however, in United States v. Kimmel, 672 F.2d 720 (9th Cir.1982), we did not take that route.)
In Heiden, however, we did not intimate that the pleader had a constitutional right to such a colloquy and such a record, and I would not wish to see us impose our preference of record on the states as a matter of constitutional right.
Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), is authority for the proposition that under the Constitution a guilty plea and waiver of counsel must be knowing and intelligent, but it does not hold that a criminal defendant has a constitutional right to have his knowledge or *1482intelligence established in any particular way. It does not confine that inquiry to the cold state court record of the proceedings at the time counsel was waived. The Boykin Court quoted from Carnley v. Cochran, 369 U.S. 506, 516, 82 S.Ct. 884, 890, 8 L.Ed.2d 70 (1962), to the effect that “the record must show, or there must be an allegation and evidence which show, that an accused was offered counsel but intelligently and understanding^ rejected the offer.” 395 U.S. at 242, 89 S.Ct. at 1712 (emphasis added).